UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 11-6641


DAVE ANDRAE TAYLOR,

                Plaintiff – Appellant,

          v.

UNITED STATES OF AMERICA; UNITED STATES ATTORNEY’S OFFICE;
DRUG   ENFORCEMENT   ADMINISTRATION; BUREAU   OF  ALCOHOL,
FIREARMS, TOBACCO & EXPLOSIVES; ROBERT E. TRONO, A.U.S.A.;
JOHN HEALY, A.T.F.B. Special Agent; RICHARD PHILPOTT,
D.E.A. Special Agent,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Anthony J. Trenga,
District Judge. (1:10-cv-00109-AJT-IDD)


Submitted:   October 28, 2011                Decided:   November 3, 2011


Before SHEDD and      AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Dave Andrae Taylor, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Dave Andrae Taylor appeals the district court’s order

dismissing his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have      reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      Taylor v. United States, No. 1:10-cv-00109-AJT-IDD (E.D.

Va. May 3, 2011).           We dispense with oral argument because the

facts    and    legal     contentions     are    adequately     presented    in   the

materials       before    the    court   and    argument      would   not   aid   the

decisional process.

                                                                            AFFIRMED




                                           2